Order entered March 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01218-CV

                        STARWOOD MANAGEMENT, LLC,
                  BY AND THROUGH NORMA GONZALEZ, Appellant

                                               V.

                              DON SWAIM, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-12760-L

                                           ORDER
       We GRANT appellees’ March 23, 2015 unopposed second motion for an extension of

time to file a brief. Appellees shall file a brief by APRIL 27, 2015. We caution appellees that

no further extension will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE